UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                                 UNITED STATES

                                                           v.

                                  Airman Basic REYNA R. LOPEZTEGUI
                                         United States Air Force

                                                ACM S32209 (rem)

                                                     9 June 2016

               Sentence adjudged 19 November 2013 by SPCM convened at
               Wright-Patterson Air Force Base, Ohio. Military Judge: Ronald A. Gregory.

               Approved Sentence: Confinement for 30 days.

               Appellate Counsel for Appellant: Major Jeffrey A. Davis.

               Appellate Counsel for the United States: Lieutenant Colonel Steven J.
               Grocki; Major Daniel J. Breen; Captain Collin F. Delaney; and Gerald R.
               Bruce, Esquire.

                                                        Before

                               MITCHELL, DUBRISKE, and ZIMMERMAN*
                                      Appellate Military Judges

                                           OPINION OF THE COURT
                                               UPON REMAND

                This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                    under AFCCA Rule of Practice and Procedure 18.4.



MITCHELL, Senior Judge:

      Appellant pled guilty at a special court-martial to one specification of absence
without leave, in violation of Article 86, UCMJ, 10 U.S.C. § 886. A panel of officer
members convicted her of the greater offense of desertion, in violation of Article 85,


*
    Judge Zimmerman participated in this decision prior to her retirement.
UCMJ, 10 U.S.C. § 885. The members sentenced her to a bad-conduct discharge and
confinement for 30 days. The convening authority approved the sentence as adjudged.

       Appellant asserted the following errors before our court: (1) her sentence was
legally and factually insufficient because it was based on the members’ mistake of law, and
(2) a post-trial processing error occurred because the staff judge advocate’s
recommendation (SJAR) and its addendum failed to accurately address the alleged error in
the members’ sentencing decision. The majority of the panel found no materially
prejudicial error and affirmed the findings and sentence. United States v. Lopeztegui, ACM
S32209 (A.F. Ct. Crim. App. 11 May 2015) (unpub. op.).

       Our superior court granted review on the issue of whether the SJAR and its
addendum were erroneous because they did not provide accurate information to the
convening authority. The court reversed our decision, set aside the convening authority’s
action and remanded for a new post-trial recommendation and associated post-trial
processing. United States v. Lopeztegui, 75 M.J. 49 (C.A.A.F. 2015).

      On remand, the convening authority approved the 30 days of confinement.
Appellant does not raise new issues before this court and her prior assignments of error are
mooted by the new post-trial processing and action.

                                         Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a) and
66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and
sentence are AFFIRMED.



              FOR THE COURT


              LEAH M. CALAHAN
              Clerk of the Court




                                             2                               ACM S32209 (rem)